Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment filed 1/19/2021.  Claims 1-2, 4-8, 10, 12, 14-15 and 18-20 are pending and are under examination.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobita (US 2007/0248204) in view of Tobita (2011/0291712), Tobita (US 2008/0101529) and Tobita (US 2008/0219401).
Regarding claims 14 and 19, Tobita204’s figure 13 shows a pull up circuit includes a first pull up transistor (Q1), an output signal (Gk) to be applied to a pixel circuit (not shown), a first transistor (Q3) that charges a Q node (N1); a second transistor (Q11) that discharges the Q node (N1) via the transistor Q4; a third transistor (Q10) that discharge the Q node (N1) via the transistor Q3, a control circuit including a first control transistor (Q3A) and a second control transistor (Q8) and connected to the first transistor so as to inherently minimize degradation of the first transistor and compensate for a current leakage through the first transistor, wherein the second control transistor (Q8) is inherently configured to control a first junction stress and a second junction stress, the first junction stress is generated by a voltage difference between a drain electrode and a source electrode of the first transistor, and the second junction stress is generated by a voltage difference between a drain electrode and a source electrode of the first control transistor, and wherein the control circuit is inherently configured to apply the output signal (Gk) to the first transistor (Q3) such that a ratio of the second junction stress to the first junction stress is control in the range of 1:09 to 1:1 while the output signal maintains a high level (Tobita’s figures 11 and 13 show the first transistor (Q3), the first control transistor (Q3A), the second control transistor (Q8; figure 11 or figure 13), Q node (N1) and the common node (N3) configured exactly the same way as the first transistor (T1), first control transistor (Tc1), the second control transistor (Tc2), the Q node (Q) and the common node (Nc1) of the present invention;  and Tobita’s waveforms of the Q node (N1) and the common node (N3) in relation with the input signal (Gk-1) and the clock signal shown in figure 14 are the same waveforms shown in figure 4 of the present invention during the period in which the output signal (Gk) remains a high level, thus, the recited limitations “wherein the second control transistor is configured to control a first junction stress and a second junction stress, the first junction stress is generated by 
The difference seen between Tobita204’s figure 13 and the present invention are: (1) the drain electrode of Tobita204’s first control transistor (Q3A) is connected to the shifting control voltage (Vn) instead of being connected to the gate electrode; (2) the pull up circuit does not include a second pull up transistor for applying a second output signal to a second output signal terminal as called for in claims 14 and 19.
Regarding the difference noted in item (1), Tobita712’s figures 3 and 12 teach that a shifting capability of a shift register unit can be modified from a unidirectional shift register unit (figure 3) to a bi-directional shift register unit (figure 12).  Unidirectional shift register unit can be easily formed by replacing the shifting control voltages (Vn, Vr) with fixed voltages (VDD and VSS).  Therefore, it would have been obvious to person skilled in the art at the time of the invention was made to have Tobita204’s first control transistor (Q3A) coupled to the fixed voltage VDD for the purpose of forming a unidirectional shift register unit as taught by Tobita712 reference.
The combination of Tobita204 and Tobita712 references does not show the gate and drain electrodes of the first control transistor connected together as called for in claim 14. 



Regarding the difference noted in item (2), the combination of Tobita 204, Tobita712, Tobita529 references disclose a shift register stage comprising all the aspects of the present invention as noted above except for the pull up circuit does not include a second pull up transistor for applying a second output signal to a second output signal terminal.

Tobita401’s figures 24 and 25 shows a shift register unit having two output terminals.  One output terminal is used to drive a gate line (GL) and another output terminal is used to drive another shift register stage.  Separate output terminal is necessary to increase resolution of the display device (paragraphs 0223 to 0228).  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to include a second pull transistor in Tobita’s 204 figure 13 circuit arrangement for the purpose of increasing resolution in a display device as taught by Tobita reference (US2008/0219401).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobita (US 2007/0248204) in view of Tobita (2011/0291712), Tobita (US 2008/0101529) and Tobita (US 2008/0219401) and further in view of Kimura et al. (US 2011/0140108).

Kimura et al. reference discloses a shift register made of thin film transistors that contain indium gallium zinc oxide semiconductor and low temperature polysilicon.  These transistors are preferable because of its low leakage current, thus, reduce power consumption (paragraph 0303).  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to have Tobita’s 204 first transistor made up of thin film transistors that contain indium gallium zinc oxide semiconductor and low temperature polysilicon for the purpose of reducing power consumption as being taught by Kimura et al. reference.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobita (US 2007/0248204) in view of Tobita (2011/0291712), Tobita (US 2008/0101529) and Tobita (US 2008/0219401) and further in view of Tan et al. (US 2015/0043703).
Regarding claim 18, the combination of Tobita’s 204, Tobita’s712, Tobita’s529 and Tobita’s 401 shows a shift register unit having two output signals (GDk, Gk).  The first output signal (Gk) is coupled to the pixel circuit of a display device, the second output signal (GDk) is coupled to the input terminal of a next shift register unit.  Both output signals are being coupled down to a single low level signal (Vss) instead of having the first output signal coupled to a low level that is higher than a low level that a second output signal coupled to as called for in claim 18.
.

Allowable Subject Matter
Claims 1-2, 4-8, 10, 12 and 20 are presently allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        2/23/2021